Case: 19-60406      Document: 00515505086         Page: 1    Date Filed: 07/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 19-60406
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                           July 28, 2020
                                                                            Lyle W. Cayce
ALEXIS ENRIQUE PINEDA-MUNGUIA,                                                   Clerk


                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A215 762 959


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Alexis Enrique Pineda-Munguia, a native and citizen of Honduras,
petitions for review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal of an immigration judge’s (IJ) order denying his
applications for asylum, withholding of removal, and protection under the
United Nations Convention Against Torture (CAT).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60406    Document: 00515505086    Page: 2   Date Filed: 07/28/2020


                                No. 19-60406

      There is no merit to Pineda-Munguia’s contention that the BIA applied
an incorrect standard to find that he had not demonstrated past persecution
for purposes of asylum and withholding of removal. Moreover, his arguments
that he suffered past persecution and has a well-founded fear of future
persecution should he be returned to Honduras are wholly conclusory. See
Garrido-Morato v. Gonzales, 485 F.3d 319, 321 n.1 (5th Cir. 2007).
Accordingly, there is no compelling evidence that the BIA erred by denying
Pineda-Munguia’s requests for asylum and withholding of removal. See Arif v.
Mukasey, 509 F.3d 677, 680 (5th Cir. 2007). Because Pineda-Munguia does not
challenge the BIA’s denial of CAT protection, he has abandoned that claim on
appeal.   See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003)
(per curiam).
      Pineda-Munguia’s second argument is that his receipt of a Notice of
Hearing listing the date and time of his removal hearing failed to cure the
omission of that information from the initial Notice to Appear for purposes of
bestowing jurisdiction on the immigration court. Relatedly, his third argument
is that the BIA wrongly decided in Matter of Bermudez-Cota, 27 I. & N.
Dec. 441 (BIA 2018), that an initially defective notice to appear can be cured
by a Notice of Hearing containing the missing time and date information. Both
arguments are foreclosed by Pierre-Paul v. Barr, 930 F.3d 684, 688-93 (5th Cir.
2019), cert. denied, 2020 WL 1978950 (U.S. Apr. 27, 2020) (No. 19-779)
      The petition for review is DENIED.




                                      2